SPARKS, Circuit Judge.
Appellant sought to enjoin appellees from the manufacture of a line of thirty-six porcelain enameled bathroom fixtures. Thirty-three of this number were, in form and dimensions, identical and indistinguishable from those made for many years by appellant and its predecessors. None of appellant’s articles or designs were covered by patent or copyright; none bore the name of the manufacturer, nor any other name or mark by which it might be distinguished; none were alleged or proved to have acquired 'a secondary meaning; and it is conceded that there was no proof of “palming off.”
The complaint further sought to enjoin appellees from distributing circulars in which their products were illustrated by cuts photographically reproduced from the circulars distributed for many years by appellant; and from using serial numbers in the marketing of their products which were identical, as to the two integers which distinguished the article, with the two integers appellant has long employed *632in its advertising to identify its corresponding article.
The appellee company was organized under the Illinois laws in 1938. The appellee corporation was organized some time previously and is the Company’s sole sales outlet. Three of the four individual appellees were former employees or agents of appellant.
The District Court, after hearing the evidence, denied the relief sought, on the authority of Sinko v. Snow-Craggs Corp., 7 Cir., 105 F.2d 450. That decision was correct.
Decree affirmed.